DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-8 and 10-15 are allowed.  The claims are drawn to a rubber composition comprising a rubber component containing diene-based rubber, a filler, an additive for rubber which is a hydrazone compound with structures recited.
The claims are allowable over the closest prior art as noted below:
Fujikawa et al (Studies on Chemotherapeutics for Mycobacterium tuberculosis, Yakugaku Zasshi Journal of the Pharmaceutical Society of Japan, Vol. 78, issue 5) teaches the following structure 

    PNG
    media_image1.png
    81
    242
    media_image1.png
    Greyscale

	and notes that R can be Isopropylidene – which reads on compound i.  However, Fujikawa teaches this composition for use as an antibacterial (Abstract) and not in a rubber compound.
Ley et al (US 3,689,554) teaches a rubber composition (Abstract) containing a diene based rubber (Examples) and a filler (Examples) as well as hydrazones (Table 1).  However, none of the hydrazones have the structures as recited by the presently claimed invention.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764